          C



1    CURTIS J. BUSBY
     Nevada Bar No. 6581
2    BOWMAN AND BROOKE LLP
     2901 North Central Avenue, Suite 1600
3    Phoenix, Arizona 85012
     (602) 643-2300 (Telephone)
4    (602) 248-0947 (Facsimile)
     curtis.busby@bowmanandbrooke.com
5
     MARIO D. VALENCIA
6    Nevada Bar No. 6154
     ATTORNEY AT LAW, LLC
7    40 S. Stephanie St., Ste. 201
     Henderson, Nevada 89012
8    (702) 384-7494 (Telephone)
     (702) 384-7545 (Facsimile)
9    valencia.mario@gmail.com

10   Attorneys for Defendants Trench France, S.A.S. and Trench Limited

11

12                                       UNITED STATES DISTRICT COURT

13                                              DISTRICT OF NEVADA

14   NEVADA POWER COMPANY d/b/a NV Energy                        Case No. 2:19-cv-01252 -JAD-VCF
     and SIERRA PACIFIC POWER COMPANY
15   d/b/a NV Energy,
                                                                  STIPULATION TO EXTEND
16                                Plaintiffs,                     BRIEFING SCHEDULE RE TRENCH
                                                                  FRANCE’S MOTION TO STAY
17   v.                                                           DISCOVERY

18   TRENCH FRANCE, S.A.S. and TRENCH
     LIMITED,
19
                                  Defendants.
20

21                  On December 13, 2019, defendants Trench Limited and Trench France, S.A.S (collectively,
22   “the Trench defendants”) filed a Motion to Stay Discovery Pending Rulings on Motions to Dismiss
23   (Doc. 29). Plaintiffs’ opposition to that Motion to Stay is currently due on December 27, 2019 and
24   the Trench defendants’ deadline to reply is currently January 3, 2020.
25                  Plaintiffs and the Trench defendants, by and through their respective counsel undersigned,
26   hereby stipulate and respectfully request an order that Plaintiffs shall have up to and including January
27   6, 2020 to file their Opposition to the Motion to Stay, and the Trench defendants shall have up to and
28   including January 21, 2020 to file their Reply in support of its Motion to Stay Discovery.

     {00127974;1}
1                   Given the upcoming holidays and the complexity of the issues involved, all counsel request

2    additional time to prepare their briefing. This extension is made in good faith and not for purpose of

3    delay.

4                   DATED this 23rd day of December, 2019.

5     SANTORO WHITMIRE                                        BOWMAN AND BROOKE LLP

6

7     By: /s/James E. Whitmire (with permission)              By: /s/Curtis J. Busby
           Nicholas J. Santoro                                    Curtis J. Busby
8
           Nevada Bar No. 532                                     Nevada Bar No. 6581
9          James E. Whitmire                                      Suite 1600, Phoenix Plaza
           Nevada Bar No. 6533                                    2901 North Central Avenue
10         SANTOR WHITMIRE                                        Phoenix, Arizona 85012-2736
           10100 West Charleston Blvd., Ste 250
11         Las Vegas, Nevada 89135                                Mario D. Valencia
                                                                  Nevada Bar No. 6154
12
              Charles R. Messer                                   Attorney at Law, LLC
13            CARLSON & MESSER LLP                                40 S. Stephanie St., Ste. 201
              5901 W. Century Blvd., Ste. 1200                    Henderson, Nevada 89012
14            Los Angeles, California 90045
                                                                  Attorneys for Defendants Trench France,
15            Attorneys for Plaintiffs                            S.A.A. and Trench Limited
16

17

18   IT IS SO ORDERED:
                     12-26-2019
19          DATED:_____________________________

20

21                                               UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28

     {00127974;1}                                      2
